FILE COPY

      RE: Case No. 15-0293                     DATE: 4/L6/20I5
        COA #: 13-13-00368-CV Tc#: Dc-12-00869
STYT,E: JOHN H. CARNEY & ASSOCIATES
   v. MICHAEL ROSELLfNI, D.D.S.
     Today   the             of Texas received and
                   Supreme Court
filed a motion for extension of time to file petition
for review pursuant to Rule 53.7(f) in the above
nurùcered and styled case.

                         MS, DORIAN E.   R¿,MIREZ
                         CLERK, 13TH COURT OE APPEALS
                         9OI LEOPARD STREET, lOTH ELOOR
                         coRPUS CHRTSTT/   TX 1I40L